Exhibit 10.3

RECORDING REQUESTED BY:

Latham & Watkins LLP

AND WHEN RECORDED MAIL TO:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Tamara Katz, Esq.

 

Re: HOLOGIC, INC. Location:    36 Appleridge Road Municipality:    Danbury
County:    Fairfield State:    Connecticut

Space above this line for recorder’s use only

OPEN END MORTGAGE DEED, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

This OPEN END MORTGAGE DEED, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES
AND FIXTURE FILING, dated as of October 22, 2007 (this “Mortgage”), by and from
HOLOGIC, INC. , a Delaware corporation (“Mortgagor”), with an address at 35
Crosby Drive, Bedford, MA 07130 to Goldman Sachs Credit Partners L.P., as agent
for Lenders and Lender Counterparties (in such capacity, “Mortgagee”) with an
address at 30 Hudson Street, 17th Floor, Jersey City, New Jersey, 07302.

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of October 22, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among HOLOGIC, INC.
(“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”) and BANC
OF AMERICA SECURITIES LLC, as Joint Lead Arrangers, Bank of America, N.A., as
Syndication Agent, GSCP, as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successor in such capacity, “Collateral Agent”),
and CITICORP NORTH AMERICA, INC., JPMORGAN SECURITIES INC., RBS CITIZENS,
NATIONAL ASSOCIATION AND FIFTH THIRD BANK, as Co-Documentation Agents (the
“Co-Documentation Agents”, together with the Administrative Agent, Syndication
Agent and the Collateral Agent, the “Agents”) and certain other Agents party to
the Credit Agreement from time to time;

 

1



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions of the Credit Agreement, Mortgagor
may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, Mortgagor has agreed, subject to the terms
and conditions hereof, each other Credit Document and each of the Hedge
Agreements, to secure Mortgagor’s obligations under the Credit Documents and the
Hedge Agreements as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:

SECTION 1. DEFINITIONS

1.1. Definitions. Capitalized terms used herein (including the recitals hereto)
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement. In addition, as used herein, the following terms shall have
the following meanings:

“Indebtedness” means (i) with respect to Borrower, all obligations and
liabilities of every nature of Borrower now or hereafter existing under or
arising out of or in connection with the Credit Agreement and the other Credit
Documents and any Hedge Agreement; and (ii) with respect to any other Mortgagor,
all obligations and liabilities of every nature of such Mortgagor now or
hereafter existing under or arising out of or in connection with any other
Credit Document, in each case together with all extensions or renewals thereof,
whether for principal, interest (including interest that, but for the filing of
a petition in bankruptcy with respect to Borrower, would accrue on such
obligations, whether or not a claim is allowed against Borrower for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnities or otherwise, whether voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from Mortgagor,
any Lender or Lender Counterparty as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Mortgagor now or hereafter
existing under this Agreement. The Credit Agreement contains a revolving credit
facility which permits the Borrower to borrow certain principal amounts, repay
all or a portion of such principal amounts, and reborrow the amounts previously
paid to the Administrative Agent or Lenders, all upon satisfaction of certain
conditions stated in the Credit Agreement. This Mortgage secures all advances
and re-advances under the revolving credit feature of the Credit Agreement.

“Mortgaged Property” means all of Mortgagor’s interest in (i) [the leasehold
estate in] the real property described in Exhibit A [created by the Subject
Lease (as defined below)], together with any greater or additional estate
therein as hereafter may be acquired by Mortgagor (the “Land”); [(ii) all
assignments, modifications, extensions and renewals of the Subject Lease and all
credits, deposits, options, privileges and rights of Mortgagor as tenant under
the Subject Lease, including, but not limited to, rights of first refusal, if
any, and the right, if any, to renew or extend the Subject Lease for a
succeeding term or terms,] (iii) all improvements now owned or hereafter
acquired by Mortgagor, now or at any time situated, placed or constructed upon
the Land subject to the Permitted Liens, (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”); (iv) all
materials, supplies, equipment, apparatus and other items of personal property

 

2



--------------------------------------------------------------------------------

now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”); (v) all
right, title and interest of Mortgagor in and to all goods, accounts, general
intangibles, instruments, documents, chattel paper and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC (defined below), now owned or hereafter acquired by Mortgagor
and now or hereafter affixed to, placed upon, used in connection with, arising
from or otherwise related to the Premises (the “Personalty”); (vi) all reserves,
escrows or impounds required under the Credit Agreement and all deposit accounts
maintained by Mortgagor with respect to the Mortgaged Property (the “Deposit
Accounts”); (vii) all leases, licenses, concessions, occupancy agreements or
other agreements (written or oral, now or at any time in effect) which grant to
any Person (other than Mortgagor) a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits subject to depositors rights and requirements of law (the
“Leases”); (viii) all of the rents, revenues, royalties, income, proceeds,
profits, security and other types of deposits subject to depositors rights and
requirements of law, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing possessing, operating from, residing in, selling
or otherwise enjoying the Mortgaged Property (the “Rents”), (ix) to the extent
mortgageable or assignable all other agreements, such as construction contracts,
architects’ agreements, engineers’ contracts, utility contracts, maintenance
agreements, management agreements, service contracts, listing agreements,
guaranties, warranties, permits, licenses, certificates and entitlements in any
way relating to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Mortgaged Property (the “Property Agreements”);
(x) to the extent mortgageable or assignable all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing; (xi) all property tax refunds payable to
Mortgagor (the “Tax Refunds”); (xii) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”); (xiii) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”); and (xiv) all of Mortgagor’s right,
title and interest in and to any awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty (the “Condemnation Awards”). As used in this Mortgage, the term
“Mortgaged Property” shall mean all or, where the context permits or requires,
any portion of the above or any interest therein.

“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness, including any Incremental
Facilities) under the Credit Agreement, any other Credit Documents or any of the
Hedge Agreements.

“Subject Lease” means that certain Lease Agreement, dated August 28, 2002,
pursuant to which Mortgagor leases all or a portion of the Land from BONE (DE)
QRS 15-12, INC., a memorandum of which was recorded with the Danbury Land
Records.

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

1.2. Interpretation. References to “Sections” shall be to Sections of this
Mortgage unless otherwise specifically provided. Section headings in this
Mortgage are included herein for convenience of reference only and shall not
constitute a part of this Mortgage for any other purpose or be given any
substantive effect. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be applicable to this Mortgage mutatis mutandis. If any
conflict or inconsistency exists between this Mortgage and the Credit Agreement,
the Credit Agreement shall govern.

 

3



--------------------------------------------------------------------------------

SECTION 2. GRANT

To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Mortgagee WITH MORTGAGE COVENANTS UPON THE
STATUTORY CONDITIONS, the Mortgaged Property, subject, however, to the Permitted
Liens, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Mortgaged Property unto Mortgagee for so long as any of
the Obligations remain outstanding.

SECTION 3. WARRANTIES, REPRESENTATIONS AND COVENANTS

3.1. Title. Mortgagor represents and warrants to Mortgagee that except for the
Permitted Liens, (a) Mortgagor owns the Mortgaged Property free and clear of any
liens, claims or interests, and (b) this Mortgage creates valid, enforceable
first priority liens and security interests against the Mortgaged Property.

3.2. First Lien Status. Subject to Permitted Liens, Mortgagor shall preserve and
protect the first lien and security interest status of this Mortgage and the
other Credit Documents to the extent related to the Mortgaged Property. If any
lien or security interest other than a Permitted Lien is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released.

3.3. Payment and Performance. Mortgagor shall pay the Indebtedness when due
under the Credit Documents and shall perform the Obligations in full when they
are required to be performed as required under the Credit Documents, subject to
any cure period provided for therein.

3.4. Replacement of Fixtures and Personalty. Mortgagor shall not, without the
prior written consent of Mortgagee or as permitted under the Credit Agreement,
permit any of the Fixtures or Personalty to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for maintenance
and repair or, if removed permanently, is obsolete and is replaced by an article
of equal or better suitability and value, owned by Mortgagor subject to the
liens and security interests of this Mortgage and the other Credit Documents,
and free and clear of any other lien or security interest except such as may be
permitted under the Credit Agreement or first approved in writing by Mortgagee;
provided that such consent is not required for inventory removed and not
replaced when sold, leased, or when removed for marketing and demonstration
purposes, or when otherwise removed pursuant to the ordinary course of business.

3.5. Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s agents,
representatives and employees, upon reasonable prior notice to Mortgagor, [and
in compliance with the Subject Lease,] to inspect the Mortgaged Property and all
books and records of Mortgagor located thereon, and to conduct such
environmental and engineering studies as [permitted by the Subject Lease and as]
Mortgagee may reasonably require; provided, such inspections and studies shall
not materially interfere with the use and operation of the Mortgaged Property.

 

4



--------------------------------------------------------------------------------

3.6. Covenants Running with the Land. All Obligations contained in this Mortgage
are intended by Mortgagor and Mortgagee to be, and shall be construed as,
covenants running with the Mortgaged Property. As used herein, “Mortgagor” shall
refer to the party named in the first paragraph of this Mortgage and to any
subsequent owner of all or any portion of the Mortgaged Property. All Persons
who may have or acquire an interest in the Mortgaged Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Credit Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee. In addition, all of
the covenants of Mortgagor in any Credit Document party thereto are incorporated
herein by reference and, together with covenants in this Section, shall be
covenants running with the land.

3.7. Condemnation Awards and Insurance Proceeds. Mortgagor assigns all awards
and compensation to which it is entitled for any condemnation or other taking,
or any purchase in lieu thereof, to Mortgagee and authorizes Mortgagee to
collect and receive such awards and compensation and to give proper receipts and
acquittances therefor, subject to the terms of the Credit Agreement. Mortgagor
assigns to Mortgagee all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property, subject to the terms of the Credit
Agreement. Mortgagor authorizes Mortgagee to collect and receive such proceeds
and authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.

3.8. Change in Tax Law. Upon the enactment of or change in (including, without
limitation, a change in interpretation of) any applicable law (i) deducting or
allowing Mortgagor to deduct from the value of the Mortgaged Property for the
purpose of taxation any lien or security interest thereon or (ii) subjecting
Mortgagee or any of the Lenders to any tax or changing the basis of taxation of
mortgages, deeds of trust, or other liens or debts secured thereby, or the
manner of collection of such taxes, in each such case, so as to affect this
Mortgage, the Indebtedness or Mortgagee, and the result is to increase the taxes
imposed upon or the cost to Mortgagee of maintaining the Indebtedness, or to
reduce the amount of any payments receivable hereunder, then, and in any such
event, Mortgagor shall, on demand, pay to Mortgagee and the Lenders additional
amounts to compensate for such increased costs or reduced amounts, provided that
if any such payment or reimbursement shall be unlawful, or taxable to Mortgagee,
or would constitute usury or render the Indebtedness wholly or partially
usurious under applicable law, then Mortgagor shall pay or reimburse Mortgagee
or the Lenders for payment of the lawful and non-usurious portion thereof.

3.9. Mortgage Tax. Mortgagor shall (i) pay when due any tax imposed upon it or
upon Mortgagee or any Lender pursuant to the tax law of the state in which the
Mortgaged Property is located in connection with the execution, delivery and
recordation of this Mortgage and any of the other Credit Documents, and
(ii) prepare, execute and file any form required to be prepared, executed and
filed in connection therewith.

3.10. Reduction Of Secured Amount. In the event that the amount secured by the
Mortgage is less than the Indebtedness, then the amount secured shall be reduced
only by the last and final sums that Mortgagor [or Borrower] repays with respect
to the Indebtedness and shall not be reduced by any intervening repayments of
the Indebtedness unless arising from the Mortgaged Property. So long as the
balance of the Indebtedness exceeds the amount secured, any payments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the state in which the Mortgaged
Property is located or as are unsecured.

 

5



--------------------------------------------------------------------------------

3.11. Certain Leasehold Representations, Warranties and Covenants.

3.11.1. Mortgagor represents and warrants to Mortgagee that, as of the date
hereof, (a) the Subject Lease is unmodified and in full force and effect, except
as modifications are permitted hereby or under the Credit Documents, (b) all
rent and other charges therein have been paid to the extent they are payable to
the date hereof, except to the extent failure to pay them would not reasonably
be expected to have a Material Adverse Effect, (c) Mortgagor enjoys the quiet
and peaceful possession of the property demised thereby, , except to the extent
it would not reasonably be expected to have a Material Adverse Effect,
(d) Mortgagor is not in default under any of the terms thereof and there are no
circumstances which, with the passage of time or the giving of notice or both,
would constitute an event of default thereunder, , except to the extent it would
not reasonably be expected to have a Material Adverse Effect, and (e) to the
knowledge of an Authorized Officer of the Mortgagor, the lessor thereunder is
not in default under any of the terms or provisions thereof on the part of the
lessor to be observed or performed (but this statement is made for the benefit
of and may only be relied upon by Mortgagee and Lenders), except to the extent
it would not reasonably be expected to have a Material Adverse Effect. Mortgagor
shall promptly pay, when due and payable, the rent and other charges payable
pursuant to the Subject Lease, and will timely perform and observe all of the
other terms, covenants and conditions required to be performed and observed by
Mortgagor as lessee under the Subject Lease, except to the extent it would not
reasonably be expected to have a Material Adverse Effect. Mortgagor shall notify
Mortgagee in writing of any default by Mortgagor in the performance or
observance of any terms, covenants or conditions on the part of Mortgagor to be
performed or observed under the Subject Lease within ten (10) days after an
Authorized Officer of Mortgagor obtains actual knowledge of such default.
Mortgagor shall, promptly following the receipt thereof, deliver a copy of any
notice of default given to Mortgagor by the lessor pursuant to the Subject Lease
and promptly notify Mortgagee in writing of any default by the lessor, or which
an Authorized Officer of Mortgagor has actual knowledge, in the performance or
observance of any of the material terms, covenants or conditions on the part of
the lessor to be performed or observed thereunder. Unless required under the
terms of the Subject Lease, except as set forth in the Credit Agreement,
Mortgagor shall not, without the prior written consent of Mortgagee (which may
be granted or withheld in Mortgagee’s sole and absolute discretion)
(i) terminate or surrender the Subject Lease or (ii) enter into any modification
of the Subject Lease which materially impairs the practical realization of the
security interest granted by this Mortgage, and any such attempted termination,
modification or surrender without Mortgagee’s written consent shall be void.
Mortgagor shall, within thirty (30) days after written request from Mortgagee,
use reasonable efforts to obtain from the lessor and deliver to Mortgagee a
certificate setting forth the name of the tenant thereunder and stating that the
Subject Lease is in full force and effect, is unmodified or, if the Subject
Lease has been modified, the date of each modification (together with copies of
each such modification), that no notice of termination thereon has been served
on Mortgagor, stating that to the best of Mortgagor’s knowledge, no default or
event which with notice or lapse of time (or both) would become a default is
existing under the Subject Lease, except to the extent it would not reasonably
be expected to have a Material Adverse Effect, stating the date to which rent
has been paid, and specifying the nature of any defaults, if any, and containing
such other statements and representations as may be reasonably requested by
Mortgagee.

3.11.2. So long as any of the Indebtedness or the Obligations remain unpaid or
unperformed, the fee title to and the leasehold estate in the premises subject
to each Subject Lease shall not merge but shall always be kept separate and
distinct notwithstanding the union of such estates in the lessor or Mortgagor,
or in a third party, by purchase or otherwise. If Mortgagor acquires the fee
title or any other estate, title or interest in the property demised by the
Subject Lease, or any part thereof, the lien of this Mortgage shall attach to,
cover and be a lien upon such acquired estate, title or interest and the same
shall thereupon be and become a part of the Mortgaged Property with the

 

6



--------------------------------------------------------------------------------

same force and effect as if specifically encumbered herein. Mortgagor agrees to
execute all instruments and documents that Mortgagee may reasonably require to
ratify, confirm and further evidence the lien of this Mortgage on the acquired
estate, title or interest. Furthermore, Mortgagor hereby appoints Mortgagee as
its true and lawful attorney-in-fact to execute and deliver, following an Event
of Default, all such instruments and documents in the name and on behalf of
Mortgagor. This power, being coupled with an interest, shall be irrevocable as
long as any portion of the Indebtedness remains unpaid.

3.11.3. If the Subject Lease shall be terminated prior to the natural expiration
of its term due to default by Mortgagor or any tenant thereunder, and if,
pursuant to the provisions of the Subject Lease, Mortgagee or its designee shall
acquire from the lessor a new lease of the premises subject to the Subject
Lease, Mortgagor shall have no right, title or interest in or to such new lease
or the leasehold estate created thereby, or renewal privileges therein
contained.

3.11.4. Notwithstanding anything to the contrary contained herein, this Mortgage
shall not constitute an assignment of any Subject Lease within the meaning of
any provision thereof prohibiting its assignment and Mortgagee shall have no
liability or obligation thereunder by reason of its acceptance of this Mortgage.
Mortgagee shall be liable for the obligations of the tenant arising out of any
Subject Lease for only that period of time for which Mortgagee is in possession
of the premises demised thereunder or has acquired, by foreclosure or otherwise,
and is holding all of Mortgagor’s right, title and interest therein.

SECTION 4. DEFAULT AND FORECLOSURE

4.1. Remedies. If an Event of Default has occurred and is continuing, Mortgagee
may, at Mortgagee’s election, exercise any or all of the following rights,
remedies and recourses: (a) declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable; (b) enter the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon. If Mortgagor remains in possession of the
Mortgaged Property after an Event of Default and without Mortgagee’s prior
written consent, Mortgagee may invoke any legal remedies to dispossess
Mortgagor; (c) hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions hereof;
(d) institute proceedings for the complete foreclosure of this Mortgage, either
by judicial action or by power of sale, to the extent permitted by law, in which
case the Mortgaged Property may be sold for cash or credit in one or more
parcels. With respect to any notices required or permitted under the UCC,
Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable. At any such sale by virtue of any judicial proceedings,
power of sale, or any other legal right, remedy or recourse, the title to and
right of possession of any such property shall pass to the purchaser thereof,
and to the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the Lenders may be a purchaser at such sale and if Mortgagee is the
highest bidder, Mortgagee shall credit the portion of the purchase price that
would be distributed to

 

7



--------------------------------------------------------------------------------

Mortgagee against the Indebtedness in lieu of paying cash. In the event this
Mortgage is foreclosed by judicial action, appraisement of the Mortgaged
Property is waived; (e) make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Mortgagor or regard to the adequacy of the Mortgaged Property for the
repayment of the Indebtedness, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions hereof; and/or (f) exercise
all other rights, remedies and recourses granted under the Credit Documents or
otherwise available at law or in equity.

4.2. Separate Sales. The Mortgaged Property may be sold in one or more parcels
and in such manner and order as Mortgagee in its commercially reasonable
discretion may elect; the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

4.3. Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have all
rights, remedies and recourses granted in the Credit Documents and available at
law or equity (including the UCC), which rights (a) shall be cumulated and
concurrent, (b) may be pursued separately, successively or concurrently against
Mortgagor or others obligated under the Credit Documents, or against the
Mortgaged Property, or against any one or more of them, at the sole discretion
of Mortgagee or the Lenders, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or the Lenders in the enforcement of any rights, remedies or recourses
under the Credit Documents or otherwise at law or equity shall be deemed to cure
any Event of Default.

4.4. Release of and Resort to Collateral. Mortgagee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Credit Documents or their status as a first and prior lien
and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Mortgagee may resort to any other security in such order and
manner as Mortgagee may elect.

4.5. Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment; (b) unless otherwise required under the Credit Documents,
all notices of any Event of Default or of Mortgagee’s election to exercise or
the actual exercise of any right, remedy or recourse provided for under the
Credit Documents; and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

4.6. Discontinuance of Proceedings. If Mortgagee or the Lenders shall have
proceeded to invoke any right, remedy or recourse permitted under the Credit
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee or the Lenders shall have the unqualified right to do so and,
in such an event, Mortgagor and Mortgagee or the Lenders shall be restored to
their former positions with respect to the Indebtedness, the Obligations, the
Credit Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Mortgagee or the Lenders shall continue as if
the right, remedy or recourse had never been invoked, but no such

 

8



--------------------------------------------------------------------------------

discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or the Lenders thereafter to exercise any right,
remedy or recourse under the Credit Documents for such Event of Default.

4.7. Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Mortgagee (or the receiver,
if one is appointed) in the following order unless otherwise required by
applicable law: first, to the payment of the costs and expenses of taking
possession of the Mortgaged Property and of holding, using, leasing, repairing,
improving and selling the same, including, without limitation, (a) receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (b) court costs, (c) reasonable attorneys’ and
accountants’ fees and expenses, (d) costs of advertisement [, and (e) the
payment of all rent and other charges under the Subject Lease]; second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit (subject to the provisions of the Credit Agreement) of
the Lenders and the Lender Counterparties; and third, to the extent of any
excess of such proceeds, to the payment to or upon the order of Mortgagor or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

4.8. Occupancy After Foreclosure. Any sale of the Mortgaged Property or any part
thereof will divest all right, title and interest of Mortgagor in and to the
property sold. Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

4.9. Additional Advances and Disbursements; Costs of Enforcement. If any Event
of Default exists, Mortgagee and each of the Lenders shall have the right, but
not the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor in accordance with the Credit Agreement. All sums advanced and
expenses incurred at any time by Mortgagee or any Lender under this Section, or
otherwise under this Mortgage or any of the other Credit Documents or applicable
law, shall bear interest from the date that such sum is advanced or expense
incurred if not repaid within five (5) days after demand therefor, to and
including the date of reimbursement, computed at the rate or rates at which
interest is then computed on the Indebtedness, and all such sums, together with
interest thereon, shall be secured by this Mortgage. Mortgagor shall pay all
expenses (including reasonable attorneys’ fees and expenses) of or incidental to
the perfection and enforcement of this Mortgage and the other Credit Documents,
or the enforcement, compromise or settlement of the Indebtedness or any claim
under this Mortgage and the other Credit Documents, and for the curing thereof,
or for defending or asserting the rights and claims of Mortgagee or the Lenders
in respect thereof, by litigation or otherwise.

4.10. No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Section other than the Mortgagee entering the Mortgaged Property and
taking exclusive possession thereof, the assignment of the Rents and Leases
under Section 5, the security interests under Section 6, nor any other remedies
afforded to Mortgagee or the Lenders under the Credit Documents, at law or in
equity shall cause Mortgagee or any Lender to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
Lender to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

 

9



--------------------------------------------------------------------------------

SECTION 5. ASSIGNMENT OF RENTS AND LEASES

5.1. Assignment. In furtherance of and in addition to the assignment made by
Mortgagor herein, Mortgagor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Mortgagee all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the license herein granted shall automatically expire and terminate,
without notice by Mortgagee (any such notice being hereby expressly waived by
Mortgagor).

5.2. Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has
taken all reasonable actions necessary to obtain, and that upon recordation of
this Mortgage Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. Mortgagor acknowledges and agrees that upon recordation of
this Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.

5.3. Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of Section 552(b)
of the Bankruptcy Code, (b) the security interest created by this Mortgage
extends to property of Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all Rents acquired by the estate after the commencement of any
case in bankruptcy.

SECTION 6. SECURITY AGREEMENT

6.1. Security Interest. This Mortgage constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, Mortgagor grants to Mortgagee a first and prior security interest
in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations subject to the Permitted Liens,
and agrees that Mortgagee shall have all the rights and remedies of a secured
party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards sent to Mortgagor at least
ten (10) days prior to any action under the UCC shall constitute reasonable
notice to Mortgagor.

 

10



--------------------------------------------------------------------------------

6.2. Financing Statements. Mortgagor shall execute and deliver to Mortgagee, in
form and substance satisfactory to Mortgagee, such financing statements and such
further assurances as Mortgagee may, from time to time, reasonably consider
necessary to create, perfect and preserve Mortgagee’s security interest
hereunder and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Mortgagor’s chief executive
office is at the address set forth on Appendix B to the Credit Agreement.

6.3. Fixture Filing. This Mortgage shall also constitute a “fixture filing” for
the purposes of the UCC against all of the Mortgaged Property which is or is to
become fixtures. Information concerning the security interest herein granted may
be obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee)
as set forth in the first paragraph of this Mortgage.

SECTION 7. ATTORNEY-IN-FACT

Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Fixtures,
Personalty, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder; provided, (i) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (ii) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Indebtedness and shall bear interest at the rate or rates at which interest is
then computed on the Indebtedness provided that from the date incurred said
advance is not repaid within five (5) days demand therefor; (iii) Mortgagee as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (iv) Mortgagee shall not be liable to Mortgagor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section.

SECTION 8. MORTGAGEE AS AGENT

Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and, by
their acceptance of the benefits hereof, Lender Counterparties. Mortgagee shall
be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including the release or substitution of
Mortgaged Property), solely in accordance with this Mortgage and the Credit
Agreement; provided, Mortgagee shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of
(a) Requisite Lenders, or (b) after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, the holders of a majority of
the aggregate notional

 

11



--------------------------------------------------------------------------------

amount (or, with respect to any Hedge Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any early termination payments then
due) under such Hedge Agreement) under all Hedge Agreements (Requisite Lenders
or, if applicable, such holders being referred to herein as “Requisite
Obligees”). In furtherance of the foregoing provisions of this Section, each
Lender Counterparty, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Mortgaged Property,
it being understood and agreed by such Lender Counterparty that all rights and
remedies hereunder may be exercised solely by Mortgagee for the benefit of
Lenders and Lender Counterparties in accordance with the terms of this Section.
Mortgagee shall at all times be the same Person that is Collateral Agent under
the Credit Agreement. Written notice of resignation by Collateral Agent pursuant
to terms of the Credit Agreement shall also constitute notice of resignation as
Mortgagee under this Agreement; removal of Collateral Agent pursuant to the
terms of the Credit Agreement shall also constitute removal as Mortgagee under
this Agreement; and appointment of a successor Collateral Agent pursuant to the
terms of the Credit Agreement shall also constitute appointment of a successor
Mortgagee under this Agreement. Upon the acceptance of any appointment as
Collateral Agent under the terms of the Credit Agreement by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Mortgagee under this Agreement, and the retiring or removed Mortgagee
under this Agreement shall promptly (i) transfer to such successor Mortgagee all
sums, securities and other items of Mortgaged Property held hereunder, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Mortgagee under this Mortgage,
and (ii) execute and deliver to such successor Mortgagee such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Mortgagee of the
security interests created hereunder, whereupon such retiring or removed
Mortgagee shall be discharged from its duties and obligations under this
Mortgage thereafter accruing. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as Mortgagee, the provisions of this Mortgage
shall continue to enure to its benefit as to any actions taken or omitted to be
taken by it under this Mortgage while it was Mortgagee hereunder.

SECTION 9. LOCAL LAW PROVISIONS

9.1. Maturity Date. The Note and other obligations secured by this Mortgage have
an initial maturity date (the “Anniversary Date”) eighteen (18) months from the
date hereof and may, pursuant to the terms and conditions set forth in the
Financing Agreement, be extended for one year periods from Anniversary Date to
Anniversary Date (any such date of termination, but in no event longer than five
(5) years and six (6) months from the date hereof, the “Maturity Date”). In the
event Mortgagor extends the term of the Note beyond the Anniversary Date in
accordance with the terms of the Financing Agreement, there shall be no
requirement that either Mortgagor or Mortgagee record notice of such extension
on the Land Record.

9.2. Revolving Loan. This mortgage secures a Commercial Revolving Loan as
defined in Section 49-2(c) of the Connecticut General Statutes, as amended, in
the principal amount of up to Five Billion One Hundred Million and 00/100
dollars ($5,100,000,000) in the aggregate to be outstanding at any time,
pursuant to the Financing Agreement whereby the Grantee will make loans or
advances to the Grantor on a revolving basis, which loans may be advanced,
repaid and reborrowed from time to time at an interest rate set forth in the
Financing Agreement, which loans or advances shall be evidenced by the Note or
by the books and records of the Grantee.

 

12



--------------------------------------------------------------------------------

9.3. Prejudgment Remedy Waiver. The Mortgagor represents, warrants and
acknowledges that the transaction of which this Mortgage is a part is a
commercial transaction and not a consumer transaction. Monies now or in the
future to be advanced to or on behalf of Mortgagor are not and will not be used
for personal family or household purposes.

MORTGAGOR ACKNOWLEDGES THAT IT HAS THE RIGHT UNDER CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES, SUBJECT TO CERTAIN LIMITATIONS, TO NOTICE OF AND
HEARING ON THE RIGHT OF THE LENDER TO OBTAIN A PREJUDGMENT REMEDY, SUCH AS
ATTACHMENT, GARNISHMENT OR REPLEVIN, UPON COMMENCING ANY LITIGATION AGAINST
MORTGAGOR. NOTWITHSTANDING SUCH RIGHT, MORTGAGOR HEREBY WAIVES ALL RIGHTS TO
NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT OTHERWISE HAVE
THE RIGHT UNDER SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL STATUTE OR
CONSTITUTION IN CONNECTION WITH THE OBTAINING BY MORTGAGEE OF ANY PREJUDGMENT
REMEDY IN CONNECTION WITH THIS MORTGAGE. MORTGAGOR FURTHER CONSENTS TO THE
ISSUANCE OF ANY PREJUDGMENT REMEDIES WITHOUT A BOND AND AGREES NOT TO REQUEST OR
FILE MOTIONS SEEKING TO REQUIRE THE POSTING OF A BOND OR ANY SIMILAR DEVISE IN
CONNECTION WITH MORTGAGEE’S EXERCISE OF ANY PREJUDGMENT REMEDY. MORTGAGOR ALSO
WAIVES ANY AND ALL OBJECTION WHICH IT MIGHT OTHERWISE ASSERT, NOW OR IN THE
FUTURE, TO THE EXERCISE OR USE BY MORTGAGEE OF ANY RIGHT OF SETOFF, REPOSSESSION
OR SELF HELP AS MAY PRESENTLY EXIST UNDER STATUTE OR COMMON LAW.

Mortgagee is specifically permitted, as its option and in its discretion, to
make additional loans and future advances under this Mortgage as contemplated by
Section 49-2(a) and (b) of the Connecticut General Statutes, and shall have all
rights, powers and protections allowed thereunder. Each and every such loan or
advance shall be secured by this Mortgage equally with, and with the same
priority as, the original indebtedness secured hereby; provided, however, that
(i) no advance shall cause the principal amount of the Obligations secured
hereby to exceed the amount set forth above; and (ii) the time of repayment
thereof shall not exceed the maturity of the original Indebtedness secured
hereby as stated above.

The Revolving Loans secured by the Mortgage is a variable interest rate loan as
more particularly described in the Financing Agreement and the Note but changes
in the interest rate will not affect the maximum term of the Revolving Loans or
the Maturity Date.

This Mortgage is made upon THE STATUTORY CONDITIONS. If the Revolving Loans and
all other obligations shall be fully paid in accordance with its terms and if
all of the covenants and agreements of Mortgagor under the Note, this Mortgage,
the Financing Agreement and the other Loan Documents shall be fully and
faithfully performed, observed and complied with, and if the Financing Agreement
shall be terminated as it relates to the Mortgaged Property as shall be
evidenced by a release of this Mortgage duly executed by Mortgagee and recorded
in the Land Records, then this Mortgage shall be void but otherwise it shall
remain in full force and effect.

SECTION 10. MISCELLANEOUS

Any notice required or permitted to be given under this Mortgage shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of Mortgagee

 

13



--------------------------------------------------------------------------------

any Lender or any Lender Counterparty in the exercise of any power, right or
privilege hereunder or under any other Credit Document or Hedge Agreement shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Mortgage, the other Credit Documents and the Hedge Agreements are cumulative to,
and not exclusive of, any rights or remedies otherwise available. In case any
provision in or obligation under this Mortgage shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. This
Mortgage shall be binding upon and inure to the benefit of Mortgagee and
Mortgagor and their respective successors and assigns. Except as permitted in
the Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder. Upon payment in
full of the Indebtedness and performance in full of the Obligations, or upon
prepayment of a portion of the Indebtedness equal to the Net Asset Sale Proceeds
for the Mortgaged Property in connection with a permitted Asset Sale, subject to
and in accordance with the terms and provisions of the Credit Agreement,
Mortgagee, at Mortgagor’s expense, shall release the liens and security
interests created by this Mortgage or reconvey the Mortgaged Property to
Mortgagor or, at the request of Mortgagor, assign this Mortgage without
recourse. This Mortgage and the other Credit Documents embody the entire
agreement and understanding between Mortgagee and Mortgagor and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS
LOCATED. ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF
MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW, SECTION 5-1401).

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

WITNESS:     HOLOGIC, INC., a Delaware corporation

/s/ Shivani Kaul

    By:  

/s/ Glenn P. Muir

Name Shivani Kaul     Name:   Glenn P. Muir     Title:   Executive Vice
President Finance and Administration

/s/ Christopher O. Dunham

      Name Christopher O. Dunham      

 

15



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

Suffolk, ss.

On this 18th day of October, 2007, before me, the undersigned notary public,
personally appeared Glenn P. Muir, proved to me through satisfactory evidence of
identification, which was a MA drivers license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose, as Executive Vice President
Finance and Administration for Hologic, Inc., a Delaware corporation.

 

/s/ Phyllis Thomas Notary Public My commission expires: 1/9/09

 

16

 

36 Appleridge Road, Danbury, CT Leasehold Mortgage



--------------------------------------------------------------------------------

EXHIBIT A TO

MORTGAGE

Legal Description of Premises: 36 Apple Ridge Way, Danbury, CT

Real property in the City of Danbury, County of Fairfield, State of Connecticut,
described as follows:

(See attached)

 

1



--------------------------------------------------------------------------------

Parcel 1:

A certain piece or parcel of land, with the buildings and improvements thereon,
located in the Town of Danbury, County of Fairfield and State of Connecticut,
more particularly bounded and described as follows:

Beginning at a point on the easterly highway line of Ye Old Road at the
northwesterly corner of the herein described parcel, thence running in an
easterly, southerly and easterly direction along the southerly boundary line of
land now or formerly of Seymour R. Powers, Trustee, et als (Parcel “Br”) the
following courses and distances.

N 70° 54’ 11” E 320.000’

S 19° 05’ 49” E 69.445’

N 72° 28’ 55” E 93.118’

To a point on the westerly highway line of Apple Ridge Road (property of Seymour
R. Powers, Trustee, et als) and the northeasterly corner of the herein described
parcel, thence running along said westerly highway line the following courses
and distances:

S 20° 05’ 04” E 111.00’

Thence along a curve to the left with a central angle of 87° 00’ 19”, a radius
of 365.00’ and an arc length of 554.263’ to a point, thence turning and running
in a southerly direction along land of Seymour R. Powers, Trustee, et als on a
course bearing S 17° 05’ 23” E a distance of 91.332’ to a point on the northerly
boundary line of land now or formerly of Mary A. Fairwell, thence turning and
running along the northerly and westerly boundary lines of said Mary A. Farwell
the following courses and distances:

S 49° 44’ 28” W 611.97’

S 30° 30’ 08” E 135.00’

To a point on the northerly highway line of Ye Old Road, thence turning and
running along the northerly and easterly highway lines of said Ye Old Road (an
unimproved highway) the following courses and distances:

S 57° 15’ 16” W 170.10’

S 50° 48’ 11” W 37.62’

S 52° 15’ 10” W 78.01’

N 11° 49’ 23” W 36.98’

N 13° 35’ 48” W 109.08’

N 16° 35’ 03” W 201.38’

N 15° 44’ 38” W 264.38’

N 16° 19’ 21” W 186.64’

N 23° 48’ 32” W 32,66’

N 16° 56’ 54” W 234.849’

To the point of place of beginning. Said parcel contains 10.973 Acres and is
more particularly shown and described on a map entitled “ALTA/ACSM Land Title
Survey, Plan of Land in City of Danbury, Connecticut, Prepared for Hologic,
Inc.”, Dated August 21, 2002 Prepared by the BSC Group, Inc., Rohan Freeman,
L.S. 70046.

Together with the perpetual right to pass and repass over, through, under and
across the entire length and width of a certain roadway shown and designated as
Apple Ridge Road on the above referenced map, for the purpose of egress and
ingress and for the purpose of obtaining water, gas electric and telephone
service and other utilities, and for the purpose of installing thereon and
thereunder all improvements, equipment and appurtenances required for such
services and for such ingress and egress, to the above described premises from
the public highway known as Kenosia Avenue.

 

2



--------------------------------------------------------------------------------

Together with a perpetual drainage and sewer easement as set forth in a deed
from Seymour R. Powers to Seymour R. Powers, Trustee dated September 5, 1989 and
recorded September 17, 1989 in Volume 931, Page 1002 of the Danbury Land
Records. Said easement was partially released by instrument dated May 8, 1996
and recorded in Book 1147, Page 1142 of the Danbury Land Records.

Together with the right to use, pass and repass for all purposes on, over,
across and under the roadway known as Ye Old Road, Danbury, Connecticut.

Together with the provisions of a Road Maintenance Agreement with Thermotrex
Corporation dated as of March 31, 1993 and recorded in Book 1045, Page 238 of
the Danbury Land Records.

Together with a scenic view easement as set forth in (i) a warranty deed from
Seymour R. Powers to Thermotrex Corporation dated March 26, 1993 and recorded
April 1, 1993 in Book 1043, Page 819 of the Danbury Land Records; (ii) a
warranty deed from Melvyn I. Powers to Thermotrex Corporation dated March 30,
1993 and receded April 1, 1993 in Book 1043, Page 826 of the Danbury Land
Records; (iii) a trustee’s deed from Melvyn I. Powers and Union Trust Company,
as trustees for Gary S. Kepniss, to Thermotrex Corporation dated March 30, 1993
and recorded April 1, 1993 in Book 1043, Page 833 of the Danbury Land Records;
(iv) a warranty deed from Alice Powers to Thermotrex Corporation dated March 26,
1993 and recorded April 1, 1993 in Book 1043, Page 812 of the Danbury Land
Records: (v) a trustee’s deed from Seymour R. Powers, as trustee of the Seymour
R. Powers Revocable Trust Agreement to Thermotrex Corporation dated March 26,
1993 and recorded April 1, 1993 in Book 1043, Page 839 of the Danbury Land
Records; and (vi) a quitclaim deed from Pow-Dan II Corporation to Thermotrex
Corporation dated March 30, 1993 and recorded in Book 1043, Page 844 of the
Danbury Land Records.

Together with two perpetual easements for the maintenance of sewer and/or water
lines in favor of the City of Danbury dated July 16, 1985 and recorded August 7,
1985 in Volume 744 at Page 162 of the Danbury Land Records.

Together with a drainage and sewer easement as set forth in a Quit Claim Deed
from Seymour R. Powers to Seymour R. Powers, Trustee for “Seymour R. Powers
Revocable Trust Agreement” dated September 5, 1989 and recorded September 17,
1989 in Volume 931 at Page 1002 of the Danbury Land Records. Said easement was
partially released by instrument dated May 8, 1996 and recorded in Volume 1147
at Page 1142 of the Danbury Land Records.

Together with an Easement Agreement in favor of The Southern New England
Telephone Company dated April 11, 1986 and recorded April 29, 1986 in Volume 779
at Page 710 of the Danbury Land Records.

Together with Gas line easement in favor of The Connecticut Light and Power
Company dated December 14, 1979 and recorded February 15, 1980 in Volume 635 at
Page 472 of the Danbury Land Records.

Together, Gas line easement in favor of The Connecticut Light and Power Company
dated October 15, 1984 and recorded December 5, 1984 in Volume 720 at Page 506
of the Danbury Land Records.

Parcel 2

A certain piece or parcel of land, with any buildings and improvements thereon,
located in the Town of Danbury, County of Fairfield and State of Connecticut,
which parcel contains 0.434 Acres more particularly shown and described on Map
No. 10206 of the Danbury Land Records and is more particularly bounded and
described as follows:

Beginning at a point on the easterly highway line of Ye Old Road at the
southeasterly corner of the herein described parcel, thence running West S 78°
10’ 37” W a distance of 17.50’ to a point:

 

3



--------------------------------------------------------------------------------

Thence running N 13° 58’ 10” W a distance of 144.99’ to a point;

Thence running N 15° 22’ 00” W a distance of 57.18’ to a point;

Thence running N 15° 37’ 24” W a distance of 144.37’ to a point:

Thence running N 15° 01’ 25” W a distance of 75.46’ to a point;

Thence running N 16° 49’ 37” W a distance of 152.31’ to a point;

Thence running N 16° 28’ 35” W a distance of 222.57’ to a point:

Thence running N 19° 57’ 59” W a distance of 35.75’ to a point;

Thence running N 17° 28’ 32” W a distance of 231.51’ to a point; the last eight
course running along land now or formerly of Wooster School Corp;

Thence running N 73° 03’ 06” E a distance of 18.95’ to a point; which point
marks the northeasterly corner of the herein described parcel;

Thence running S 16° 56’ 54” E a distance of 234.849’ to a point:

Thence running S 23° 48’ 32” E a distance of 32.66’ to a point:

Thence running S 16° 19’ 21” E a distance of 186.64’ to a point;

Thence running S 15° 44’ 38” E a distance of 264.38’ to a point;

Thence running S 16° 35’ 03” E a distance of 201.38’ to a point;

Thence running S 13° 35’ 48” E a distance of 109.08’ to a point;

Thence running S 11° 49’ 23” E a distance of 36.98’ to the point and place of
beginning; which last six courses are along Parcel 1 described herein.

 

4